Bieluch, J.,
dissenting. I cannot agree with the conclusion of the majority opinion supporting the admittedly unorthodox procedure of the trial court. The action of the court in dismissing the administrative appeal, when called upon to consider only the plaintiff’s application for a stay, was not only unorthodox and unprecedented, but also unwarranted, illegal and a denial of due process notwithstanding “notice of its *421intention to do so.” The majority’s finding that the notice given was adequate is without basis in fact. The court’s announced shift at the hearing from the plaintiff’s request for a stay to the plaintiff’s claim of aggrievement in its administrative appeal cannot be called “adequate notice” of an improper procedure. Notice of an illegal procedure does not clothe it with legality because of such warning.
The questioned procedure was admitted by the trial court to be without precedent. The court explained its action in this manner: “I do not think I can differentiate between aggrievement for the purpose of this hearing, and aggrievement for the purpose of the hearing in chief, if you will. ... I do not know whether we have definitely nailed this down, but I think it would be appropriate to proceed all the way through and then I would simply make a finding as to aggrievement, yes or no. And then if I do find aggrievement, then I would make a ruling with respect to the stay. But I think the two of them are one of those peculiar things where they are sort of wrapped up in each other .... I am not sure that this has been really addressed in any appellate case per se, but as I have indicated before, that is the way I look at it. If you are not aggrieved, you are out for this purpose and it is just one of those things that just happened to come in. That it was not set down for a hearing on aggrievement per se. But I think as the case goes along that I can treat it for that purpose.”
The right of the plaintiff to a stay pending an administrative appeal under General Statutes § 4-183 (c) of the Uniform Administrative Procedure Act (UAPA) should not be merged with the right of the plaintiff to take the appeal under § 4-183 (a). This is self-evident in the provision of § 4-183 (c) that “[t]he agency may grant, or the reviewing court may order, a stay upon appropriate terms.” That the plaintiff sought a stay *422from the court in this instance, rather than from the agency, should not expand the issue before the court; in either forum, the only question for resolution is the plaintiffs entitlement to a stay of the enforcement of the agency’s decision under § 4-183 (c) pending the later determination of the administrative appeal.
In passing upon an application for a stay of enforcement of an agency order or decision, the proper standard for the court to apply is the “balancing of the equities” test. Griffin Hospital v. Commission on Hospitals & Health Care, 196 Conn. 451, 459-60, 493 A.2d 229 (1985). “Among the ‘equities’ to be placed on the scales, of course, are the general equitable considerations which are involved in the issuance of a temporary injunction to preserve the status quo pendente lite.” Id., 460. The trial court in its consideration of the plaintiff’s motion before it for a stay of the administrative decision did not even purport to apply the standard required for its decision. If one may analogize the court’s action, it was as if the court dismissed an action for a permanent injunction when it was asked only to rule upon an application for a temporary injunction.
The issues before a trial court are defined by the particular matter submitted to it. As the majority opinion states, aggrievement is placed before the court for adjudication “pursuant to a properly presented motion to dismiss based on lack of aggrievement, or when the administrative appeal is assigned for hearing on its merits.” The majority calls that procedure “preferable.” I call it “required.”
The court’s memorandum of decision justified its premature consideration of the plaintiff’s allegation of aggrievement as follows: “The case comes before the undersigned on an application by the plaintiff for a stay of the decision entered by the commission giving approval to [the defendant Medical Management Cor*423poration] for construction of a surgicenter. The matter was heard on various dates commencing on August 15, 1985, and concluding on October 15,1985. During the course of the hearing, the court raised the issue as to whether any relief could be granted unless the plaintiff could establish that it was aggrieved by the commission’s decision. . . . After discussion of the issue with counsel, the court ruled that the hearing would encompass the issue of aggrievement .... The basis of the plaintiff’s claim of aggrievement is contained in paragraph 15 of the complaint: . . . This paragraph was denied by the defendant commission, thereby putting the matter of aggrievement in issue. At the time of the hearing, no answer had been filed by the defendant MMC.”1 Simply put, the court made and applied its own procedural rule ipso facto. In that, it erred.
“The Superior Court is empowered to adopt and promulgate rules ‘regulating pleading, practice and procedure in judicial proceedings in courts in which they have the constitutional authority to make rules, for the purpose of simplifying proceedings in the courts and of promoting the speedy and efficient determination of litigation upon its merits. Such rules shall not abridge, enlarge or modify any substantive right . . . .General Statutes § 51-14 (a).” Steadwell v. Warden, 186 Conn. 153, 162, 439 A.2d 1078 (1982). No single judge may usurp that power from the entire judiciary. Orderly procedure and due process in the administration of justice requires the uniform application of the rules of practice properly adopted by the authorized body.
The procedural rules for civil actions apply to administrative appeals. Practice Book § 256. The order of allowed pleadings is prescribed in Practice Book § 112. The schedule or time for pleadings is set by Practice *424Book § 114. Only when the pleadings of the parties have terminated in an issue or issues of fact decisive of the merits of the case “shall [it] be placed on the trial list.” Practice Book § 253. “[I]n an administrative appeal, the plaintiff shall file his brief within thirty days after the filing of the defendant’s answer and the return of the record; the defendant’s brief shall be filed within thirty days of the plaintiff’s brief. Within seventy-five days of the filing of the defendant’s answer and the return of the record, the case shall be placed, without the need for a claim, on the trial list for administrative appeals.” Practice Book § 257.
In appeals under the UAPA, the appeal shall be confined to the record and “[t]he court, upon request, shall hear oral argument and receive written briefs.” General Statutes § 4-183 (f). A hearing is required in all administrative appeals under the provisions of General Statutes § 51-197b (a). “Due process is the keystone of our system of justice. A fair trial is the touchstone of due process. The principal component of a fair trial is a fair hearing after fair notice.” Shaw v. Planning Commission, 5 Conn. App. 520, 525, 500 A.2d 338 (1985). “ ‘An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under the circumstances, to apprise interested parties of the pendency of the action and afford them the opportunity to present their objections.’ Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 [70 S. Ct. 652, 94 L. Ed. 865] (1950). Failure to give notice violates ‘the most rudimentary demands of due process of law.’ Armstrong v. Manzo, 380 U.S. 545, 550 [85 S. Ct. 1187, 14 L. Ed. 2d 62] (1965). See also World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 [100 S. Ct. 559, 62 L. Ed. 2d 490] (1980); Mathews v. Eldridge, 424 U.S. 319, 333 [96 S. Ct. 893, 47 L. Ed. 2d 18] (1976); Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. *425100, 110 [89 S. Ct. 1562, 23 L. Ed. 2d 129] (1969); Pennoyer v. Neff, 95 U.S. 714, 733 [24 L. Ed. 565] (1878).” Peralta v. Heights Medical Center, Inc., 485 U.S. , 108 S. Ct. 29, 99 L. Ed. 2d 75 (1988).
The plaintiff was denied a fair hearing at a properly noticed trial on the issue of its aggrievement by the administrative decision appealed from. The premature and unanticipated “hearing” given the plaintiff on the issue of aggrievement to take the administrative appeal where the only question before the trial court was the plaintiffs entitlement to a stay of execution was improper and a denial of due process. “The fact that the pleadings were not closed restricts the authority of the trial court to render permanent judgments on pending claims.” Doublewal Corporation v. Toffolon, 195 Conn. 384, 391, 488 A.2d 444 (1985).
For these reasons, I would find error.

 Nor had an answer been filed by the remaining two defendants, St. Vincent’s Medical Center and Bridgeport Hospital.